July 8, 1911. The opinion of the Court was delivered by
The exceptions should be overruled and the judgment affirmed.
There was no error in refusing to quash the indictment. First, because there is nothing in the record showing that proof was made of the alleged disqualification of the grand juror. State v. Brownfield, 60 S.C. 514,39 S.E. 2. Second, because the disqualification of a single grand juror will not invalidate an indictment, unless it appears that the grand jury was composed of only twelve men. It is not disputed that the grand jury was composed of eighteen, including the alleged disqualified juror. State v. Rafe, 56 S.C. 379, 34 S.E. 660; State v.Graham, 79 S.C. 116, 60 S.E. 431.
There was no error in the charge considered as a whole and in the light of the undisputed facts. No testimony was offered for the defense and the only reasonable inference from the State's testimony was that the insulting language was used by defendant to the deceased in an angry, hostile manner, and that such language did actually bring on the difficulty. Hence there was no error for the Court to assume these circumstances and charge the law applicable. It is not a charge on facts to assume as established those facts which are the only inferences that can be drawn from the testimony.
Under no view of the law and the testimony could a verdict more favorable to defendant be properly rendered. Hence there should not be a new trial.
Judgment affirmed.